Citation Nr: 0525152	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03- 30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from November 1962 to 
November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that, in an October 2003 signed statement, 
the veteran requested to testify during a personal hearing at 
the RO.  In a June 2004 letter sent to the veteran at his 
most current address of record, the RO advised him of the 
date, time, and location of the scheduled hearing, but he 
failed to report and did not request that the hearing be 
rescheduled.  Therefore, the Board believes all due process 
requirements were met with regard to his hearing request.



FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA physician has related the diagnosis to his 
claimed in-service stressful event.

2.  The veteran's claimed in-service stressor is not related 
to claimed participation in combat.

3.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

4.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not referable to 
complaints of, or treatment for, a psychiatric disorder.  
Clinical records indicate that, in September 1963, the 
veteran was hospitalized for treatment of acute appendicitis 
after developing sudden abdominal pain.  In March 1965, he 
was seen in the clinic after a parachute jump to rule out a 
fracture in his left foot.  X-rays were taken and hot soaks, 
medication, and elevation were recommended.  Subsequent 
records are not indicative of any parachute jump injury.  
When he was examined for separation from service in October 
1965, a psychiatric abnormality was not noted.

Service personnel records reveal that the veteran had no 
foreign service.  His military specialty was as a wheeled 
vehicle mechanic.  He received basic combat training at Fort 
Leonard Wood, Missouri, and was stationed at Fort Bragg, 
North Carolina, from April 1963 to October 1964.  The 
veteran's awards and decorations included receipt of a 
"PRCHT" (parachute) Badge.

Post-service, VA outpatient records, dated from April 1990 to 
December 1993, and from October 2002 to August 2004, are 
associated with the claims file.

According to the VA medical records dated in April 1990, the 
veteran was seen after an absence of nearly two years and had 
a traumatic history, as before.  A February 1993 record entry 
notes discussion of traumatic stressor situations and their 
effect on the veteran's life. 


October 2002 VA outpatient records reflect that the veteran 
was seen in the PTSD clinic to work on his PTSD and related 
issues, which he described from 1993.  Diagnoses included 
PTSD.  In an October 24, 2002, record entry, it was noted 
that the veteran described in a casual way witnessing a 
training accident at Fort Bragg that involved a group of 
parachutists coming out of several C-130 aircraft.  It was 
noted that one plane suddenly lost position in the formation 
and crashed into men who had jumped, and some men were 
chopped up by the propeller and others by the aircraft wing, 
with fragments and bodies falling to the ground near the 
veteran.  He said that he "saw them bounce when they hit!  
[W]e ran over to where they were but there was nothing we 
could do."  He also described being in Vietnam in 1964 and 
fired upon by "v.c." (Viet Cong).  The VA psychiatrist said 
that the veteran presented a history consistent with PTSD, 
and reported that the veteran met the criteria for PTSD 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition, of the American Psychiatric 
Association (DSM IV).  When seen on October 31, 2002, the 
veteran told a VA psychiatrist about an incident in which, 
before he went to Vietnam, he suffered an injury in a 
parachute jump when he became tangled with another trooper 
and landed upside down in a tree, hitting his head such that 
he "saw stars and couldn't get [his] bearings for a while."  
The veteran said that he "couldn't even remember how to get 
out of [his] harness for a time!" 

A December 2002 VA medical record describes the veteran as a 
Vietnam combat veteran.  PTSD/dysthymia was diagnosed.

In a lengthy written statement received by the RO in July 
2003, the veteran described his alleged stressors in service.  
His first stressful event occurred in the spring of 1964, 
while stationed at Fort Bragg, when he witnessed an air 
incident when members of the 82nd Airborne division were 
jumping into a drop zone and an aircraft flew through the 
strings of some of the descending parachutes.  He said he 
could do nothing to help, and just stood around.  He felt 
emotionless.  

The veteran's second stressful event occurred in 1965 during 
his last jump at Fort Bragg, when another jumper slammed into 
the top of his parachute and was tangled in the veteran's 
static lines.  His parachute lost its shape, he caught the 
other jumper, and he landed with his equipment bag on his 
knees.  The veteran was treated at the base hospital and 
returned to duty.  His company commander described the event 
as a "close call.  

The veteran's third alleged stressor occurred in the spring 
of 1964 when he jumped from a helicopter on a very windy day 
and missed the drop zone.  He fell into a tall pine tree and 
landed upside down, and was disoriented.  His static lines 
were tangled, and he could not recall how to remove his 
parachute.  He did not seek medical treatment after that 
incident.  

Further, the veteran's fourth alleged stressful event 
involved requiring medical treatment after a 1963 parachute 
jump in hot and windy weather, when many soldiers were ill 
from the heat.  He said he was ill after his jump, passed 
out, awoke and had dinner, passed out again, and awoke in the 
hospital after having surgery.  

In his October 2003 substantive appeal, the veteran alleged 
that he was involved in a C-130 aircraft accident when a 
parachute was entangled with another jumper.  He said the 
parachute started oscillating and came together before 
hitting the ground.  It looked to him as if death was 
imminent, and the other jumper could not come down to the 
level.  The veteran was on the bottom of the other jumper 
when they landed, and was later hospitalized for his 
injuries.

According to a December 2004 electronic message in the file, 
a VARO employee attempted to verify the veteran's alleged 
stressor regarding an aircraft that flew into parachute 
lines.  It was noted that the Department of Defense casualty 
database had no record of death of any Army personnel from 
the continental United States during the specified time 
frame.  It was further noted that a message was sent to a 
research center for Army aircraft accidents, but it was 
believed that the veteran's alleged event had occurred prior 
to the date that facility started tracking accidents.

In a December 2004 letter, the RO requested that the veteran 
provide the specifics of his alleged stressful event.  He was 
requested to give the date of the plane incident/parachute 
collision, how many deaths he believed had occurred and, if 
possible, the names he recalled of any victims who died and 
the unit to which he and/or the victims were assigned 
(company, battalion, brigade, division, and squadron).  The 
veteran did not respond to the RO's letter.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).




Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

In a December 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2003 statement of the case (SOC) and August 2003 and 
April 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
PTSD.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the August 2003 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Furthermore, as noted above, in a lengthy letter to the 
veteran in December 2004, the RO requested that he provide 
the specifics of his alleged traumatic event in service, but 
the veteran failed to respond to the RO's letter.  We must 
emphasize, as has the Court of Appeals for Veterans Claims, 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); aff'd on reconsideration, 1 Vet. App. 
406 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992). Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA "to turn up heaven 
and earth" in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered conflicting 
and vague descriptions of his alleged stressor events in 
service, including the account that he witnessed an air 
incident involving members of the 82nd Airborne who were 
jumping into a drop zone at Fort Bragg in the spring of 1964, 
when another aircraft flew through the parachute strings.  An 
October 2002 VA medical record indicates that he also 
reported serving in Vietnam and being fired upon by enemy 
soldiers, although his service records document that he had 
no foreign service.  In support of his claim, the veteran 
points to his July 2003 written statement of his alleged 
stressful events in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by VA physicians at the VAMC 
in Texas.  Accordingly, the Board finds that there is some 
evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor(s) experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. at 397; Cohen v. Brown, 10 Vet. App. at 
147.

Here, there is no supporting evidence from any source, 
despite the RO's efforts to develop such verification, to 
corroborate the veteran's assertion of witnessing an air 
incident in the spring of 1964 at Fort Bragg, when parachute 
jumpers were killed and injured.  Nor do the veteran's 
service medical records support his assertion of being 
hospitalized for injuries incurred in a parachute jump.  His 
September 1963 hospitalization was for treatment of acute 
appendicitis, and the 1965 clinic entry indicates only that a 
possible left foot fracture was treated with hot soaks and 
elevation.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. at 
91.

Because the veteran has not alleged in his VA claim that he 
engaged in combat (although he has told VA physicians that he 
engaged in combat), and because his reported stressors (as 
reported to VA) are not related to combat, his assertions, 
standing alone, cannot, as a matter of law, provide evidence 
to establish that an in-service event claimed as a stressor 
occurred.  See Dizoglio v. Brown, 9 Vet. App. at 163; West v. 
Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. at 283.  This does not mean that he 
cannot establish that the alleged in-service events occurred, 
it only means that other "credible supporting evidence from 
any source" is necessary.  See Cohen.  Since there is a 
diagnosis of PTSD here, it must be determined whether there 
is credible supporting evidence of the veteran's alleged 
stressor, i.e., whether service records or other independent 
credible evidence do, in fact, corroborate the alleged 
stressor.  See Dizolgio, supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have firsthand 
knowledge of whether a stressor actually occurred, credible 
evidence is required to verify that element.  See e.g., 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a spring 1964 air incident at Fort Bragg 
involving members of the 82nd Airborne whose parachute 
strings became entangled with an aircraft in service.  Nor do 
the veteran's service documents support his participation in 
combat while he was in service.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to combat, and to his description 
of witnessing an incident at Fort Bragg when parachute 
jumpers were allegedly injured or killed.  Clearly, those 
treating psychiatric physicians did not undertake review of 
the veteran's service records, but based their premises of 
his combat-related stressful events in Vietnam solely upon 
the veteran's statements to them.  The filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court of 
Appeals for Veterans Claims has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's 
history, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Further, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he witnessed an 
air incident at Fort Bragg in the spring of 1964 when members 
of the 82nd Airborne division jumped into a drop zone and an 
aircraft flew through their parachutes, causing injuries and 
deaths.  Thus, although the foundation for the diagnosis of 
PTSD in this case was the veteran's account of his combat 
service in Vietnam and witnessing an air incident at Fort 
Bragg, we must conclude that the claimed stressors have not 
been satisfactorily established as having occurred.  The 
veteran may very well consider events that occurred in 
conjunction with his alleged witnessing of the 1964 air 
incident in service to be stressful, but he has failed to 
provide even one factual detail of the alleged events on 
which to base his claim, other than a specific description of 
an alleged 1964 air incident involving members of the 82nd 
Airborne division, and a vague, and unfounded, description of 
combat service in Vietnam.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his written 
statement in support of his claim is, thus, unsubstantiated, 
and is of little evidentiary weight. Having so concluded, the 
Board finds that the preponderance of the credible evidence 
is against the claim, and that neither a VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown; see also Patton v. West, supra at 
280.  Since the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (old and new versions); 
Gilbert v. Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


